95.	 I should like to join those who have preceded me in placing one more flower in the bouquet of congratulations that the President has received and with justification. I do so with the confidence that the vast experience and skill that he possesses will be put to the service of this parliament of nations which he now heads. Upon his shoulders now lies the mantle worn by many distinguished statesmen, the latest being his worthy and immediate predecessor, Mr. Kittani, who led the Assembly safely through the turbulence of the thirty-sixth session.
96.	The universal character of this body is no more exemplified than in the fact that a distinguished son of another region our region, the Latin American and Caribbean region has been honored and with him the entire region to hold the office of Secretary- General during this most crucial and exacting period in the history of the Organization. The delegation of Saint Lucia not only congratulates Mr. Perez de Cuellar upon his election to that high office, but notes with commendation the imprint of his dedicated personality, which is already in evidence on the Organization.
97.	The Secretary-General has assumed office at a time when peace-makers the world over need the consolation that they are called blessed and we all hope that by his efforts and those of other peace-makers, man will continue to inherit the earth. The report on the work of the Organization produced by the Secretary-General in so short a time and in times punctuated with such anxiety for the process of peace amply justifies the confidence that was placed in him when he was chosen as Chief Executive of the Organization. It is the duty of all of us who are dedicated to the cause of peace to ensure that the guidelines laid down in the report are followed and that the conclusions of so excellent an analysis do not lose their fragrance in the desert air of barren rhetoric.
98.	Throughout the world the war drums continue to throb. Throughout the world the production, stockpiling, sale and distribution of weapons of war and destruction continue at an ever-escalating pace. The hungry furnaces of armaments suck in and consume enormous and ever-increasing proportions of the world's treasures. While the specter of famine is a constant and ever-present companion of millions in the Sahel and in sub-Saharan Africa, the weapons of war pour into the Horn of Africa. The arms trade between the industrialized nations and the nations of the third world now reaches the obscene proportions of billions of dollars annually and much of that trade is with the poorest of the poor nations, to whose relief much of the work of the specialized agencies of the United 
Nations is directed. The arms bazaar teems with merchants of death, eager to place sophisticated weapons in the hands of mere children. Generous credits are extended to the purchasers of weapons, while such agencies as UNDP are left short of funds to support programs designed to lift the poor out of the bondage of poverty. What a saH harvest we sow for our children.
99.	But what are the immediate consequences of this widespread irrationality? The economies of the world are so burdened with the cost of arms, so starved of resources that are deflected to the purchase of weapons of destruction that we are now faced with the looming spectacle of a depression which shows signs of being wider and deeper than that of the 1930s, and for scores of nations and hundreds of millions of people nothing short of catastrophe looms. While nations continue upon this irrational course, while the treasures and the blood of the Islamic Republic of Iran and Iraq are poured out upon the desert sands, while the refugee camps of Africa swell with the ever- increasing tide of human misery, the arms race continues and the merchants of death prosper.
100.	As so much of the world's resources are sucked into this insatiable vortex, the economies of the world stagger drunkenly under the excessive burden of armaments. Countries are forced to borrow not for development, but to pay interest rates that have now risen to unprecedented heights; inflation rages through economies with the speed and destructiveness of forest fires; the debt burden of nations reaches staggering proportions; the lines of the unemployed cast an ever-lengthening shadow; and nations producers of primary products are pushed to their very knees as the value of their exports reaches its lowest levels since the 1930s.
101.	With all these warning signs of economic collapse and with the instruments and devices for averting this catastrophe within our control, we nevertheless appear to stand transfixed and helpless waiting for the collapse, waiting for the new depression before we take action to avert it.
102.	Saint Lucia is convinced that nothing short of a halt to this senseless expenditure on arms and armaments can avert the severe economic crisis which faces us, as we hold most steadfastly that therein lies the root cause of our current economic difficulties. The Government of Saint Lucia will therefore support with zeal any initiative to bring the World Disarmament Conference to a successful conclusion. And we note with joy that the crown of honor has been placed upon the work of one of the most persistent workers in the cause of peace, Mr. Garcia Robles, the Permanent Representative of Mexico, for his efforts in the Committee on Disarmament.
103.	Within recent times, members of this body, in violation of their obligations under the Charter, have resorted to or threatened to resort to the use of force in the settlement of disputes; in some instances, as in the case of the Falkland Islands, while the dispute was under the mediation of the Security Council and within sight of a peaceful solution. Such action will find no support from the Government of Saint Lucia but on the contrary will be visited with swift condemnation. On the specific case of the Falkland Islands,
the position of the Government of Saint Lucia is that there must be the right of self-determination, as has been frequently restated in resolutions of this body, and further, that international disputes should be settled by peaceful means. From this position we shall not waver.
104.	This means of mediation and restraint we commend to all Member States and in particular those within our hemisphere. Although the territorial dispute between Guyana and Venezuela has not yet been satisfactorily resolved, the Government of Saint Lucia notes with approbation that both countries have been most restrained in the pursuit of their competing claims and have expressed their willingness to seek resolution through mediation. We urge them to continue on this course of conciliation.
105.	This restraint is not apparent, however, in the claim by Guatemala against the territorial integrity of Belize. The Government of Saint Lucia notes with regret the bellicose attitude which Guatemala continues to exhibit with reflect to the sovereign State of Belize and urges other States to give no aid, comfort or assistance concerning such intentions against a State Member of the United Nations.
106.	In the very bosom of the Americas, a region for over a century protected by the ocean from great- Power conflict, there are now ominous rumblings and this must cause us some concern. The problem of unequal distribution of land and wealth, a legacy of the colonial past, cannot be solved by the introduction of armed conflict into the region. But the social order of "the rich man in his castle, the poor man at his gate" can no longer be tolerated in our hemisphere. It must be accepted, too, that social and economic problems are not amenable to military solutions. Nations in which such manifestations of social and economic injustice exist must seek through structural changes in the society to deal with this by conciliation and mediation within their own societies, and no nation should seek, by the introduction of arms and military advisers into the region, to extend its sphere of influence by taking advantage of this tragic situation. Any assistance to the region should be directed, rather, into avenues which assist in the removal of the root cause of the problem; instead of being channeled into arms, training camps and military advisers to fuel the conflict and exacerbate human suffering, it should be used to replenish the resources of the International Development Association and for financing land reform and other measures for the restructuring of the economy of the countries concerned.
107.	But, while some countries hold the footlights of the world stage, the center stage and the spotlight are still occupied by the events in the Middle East. The tragic and savage events in Beirut and the continued hemorrhaging of Lebanon cannot but arouse the righteous indignation of the civilized world and the condemnation of the Organization. There can be absolutely no justification for this savagery. These events are the more lamentable in that involved in them, however indirectly, is a nation whose centuries of suffering have introduced into the languages of the world the words "diaspora" and "holocaust".
108 The right of Israel to exist and to live within secure and defensible boundaries is a right which the Government of Saint Lucia has and will continue fervently to support. The bloodletting in the region we have always deplored, the indiscriminate killings of civilians we have always condemned, but these brutal acts against the conscience of humanity will always continue unless Israel whose people through centuries of tribulations and Diaspora, throughout the holocaust, kept their faith alive by the hopeful greeting, “Tomorrow, in Jerusalem" understands another people's longing for a homeland; until the intense desire of the Palestinian people for a homeland is satisfied, there will be no peace in this troubled land because there will have been no justice. The Government of Israel should realize that the iron bars of a prison cannot confine an ideal, nor the mass burial grounds of Beirut inter a dream. The dream of the Palestinians will continue to haunt the corridors of this Organization until their search for justice is successful. The Government of Saint Lucia hails the valiant effort of Mr. Philip Habib to end the conflict in Lebanon and looks forward to the day when that troubled land will be free of foreign troops and its people permitted to live in peace under their own vines and fig trees.
109.	The racist regime in South Africa cannot, however, be permitted to live in peace by segregating itself from the rest of the civilized world. How long can this racist and oppressive regime continue to thumb its nose at the Organization? How long will it be permitted to occupy the United Nations Trust Territory of Namibia and impose upon its people the abhorrent doctrine of apartheid? These are questions which cry out for answers^ answers that the contact group of Western States is slow to provide. South Africa not only has subjugated its people by oppression, legislative acts and naked police terror but, like any outlaw, has sought to extend its reign of terror beyond its boundaries, threatening the stability of States in the region. Until the activities of South Africa can be brought within the pale of civilized conduct neighboring States will harbor uneasiness regarding their own security and seek appropriate measures in this regard. South Africa cannot be permitted to impose conditions for Namibian independence, and the Government of Saint Lucia awaits with eagerness the long-delayed admission of this country to the community of independent nations.
110.	I believe that I voice the sentiment of all third world and developing countries when I say that we are tired of conflict, tired of wars and rumors of wars, and we look forward to the time when nations will beat their swords into ploughshares, and when the rich products of man's mind, the products of science and technology, will be put to man's service in the fight against his ancient enemies, poverty, hunger and disease. We look forward to the time when such technology, now so triumphant in the exploration of space, will be extended to the exploration of the riches of the sea-bed. It is a tribute to the statesmanship of Members of the Organization that the United Nations Convention on the Law of the Sea, after years of patient negotiations, is now within our grasp. This act of statesmanship is intended to prevent the kind of rapacious colonialization and exploration of the
sea-bed and exploitation of the resources of the sea which, when applied to other spheres, brought to the African continent a legacy of suffering suffering which has yet to be helled. As island States, we in Saint Lucia and in the Caribbean have an intense and abiding interest in this Convention, and although some points of detail remain to be resolved, the Government of Saint Lucia looks forward to the signing and ratification of the final act, in another Caribbean island State, Jamaica, in December of this year. In the encircling gloom of the world economy, this is a tiny ray of hope that shines like a beacon.
111.	But no such light can be seen on the horizon of the global economic negotiations. The so-called North-South dialog on the new international economic order is now stalled. What we have instead is a rising tide of protectionism that threatens to stifle world trade and economic co-operation. As the economic storms lash our shores, nations now tend to seek refuge within their fortress of economic isolation, erect strong tariff walls against each other and pull up their drawbridge behind them. Such devices, simple and politically attractive though they may appear, cannot work in a world where economies are so intricately intertwined and interdependent. Such action is but an admission of powerlessness, of an erosion of confidence in the conventional wisdom and of orthodoxy recently so fashionable, of a sense of being overwhelmed by forces beyond national influence or international control. That there can be so abject a surrender to economic forces renders all our statements here but empty rhetoric.
112.	But not only is our economic well-being threatened; our political structures may well be convulsed, if the international community does not face up to the need to provide mechanisms for global management of the world economy and assist in its recovery. The mechanism for recovery was adequately analyzed and documented in the Brandt Report, and it should form the basis for urgent negotiations. The procedural objections being used as delaying devices should be beneath the contemplation of some of the major countries of the North, but unfortunately this is not the case. In the three or so years since the Brandt Report was published, and in the many months since the International Meeting on Co-operation and Development, held in 1981 at Cancun, there has been no discernible progress or meaningful discussion on this initiative.
113.	Here again we stand transfixed without will, huddled in our own igloos, hoping that the more rabid manifestations of world economic disorder will pass us by. But we live in one world. The vast majority of the consumers of manufactured goods live in the South, and unless this vast potential is mobilized all our efforts at economic readjustment, all the aid to keep the teeming multitudes from starvation, will be no more effective than putting a band-aid on a cancer. What is necessary, and what the Brandt Report urges, is to restructure a system created many years ago to satisfy the needs of a few industrialized countries so as to meet the present-day realities of the emergence on the international scene of a hundred or so new nations, which are now the majority in this world Organization. 
114.	No country, no nation, wants to suffer the indignity of being for ever on the bread line of the world. But countries* emergence from this condition is not helped by the attitude of some Member States which seek to avoid their humanitarian obligations to provide multilateral assistance through United Nations specialized agencies by advancing the specious argument that all the ills of the third world countries are but the legacy of colonialism, and that therefore the obligations for relief and assistance must be borne only by the former colonial Powers. This argument the Government of Saint Lucia unequivocally rejects as spurious and untenable, since no such argument is used when bilateral aid is offered as an extension of foreign policy and in the extension of spheres of influence. These multilateral agencies have been specifically designed to assist poorer nations to extricate themselves from the bonds of poverty, and it is by the support of these programs that the righteousness of one's utterances can be judged.
115.	We live in one world, the frontiers of which are being shrunk daily by the advance of science, a world which now demands an answer to the question “Am I my brother's keeper?"" It is because it sees it as being in keeping with that question and as a tentative attempt at an answer that the Government of Saint Lucia welcomes the Caribbean Basin Initiative outlined by President Reagan. Some aspects of this initiative still require refinement and qualification, but in principle it affords the countries of the Caribbean covered by the proposal a unique opportunity to help themselves. It is by giving people an opportunity to develop themselves and contribute to the world's stock of resources, by initiating and supporting programs that give people that sense of participating, that sense of ownership, that sense of belonging, that an era of peace can be ushered in an era when the war drums will throb no longer and the battle flags are furled.
116.	We in our part of the world, in the blue and placid Caribbean Sea, wish to be no one's satellite or ideological appendage. Left out of the ideological struggles, we wish to devise an economic system uniquely our own, and to live in peace under the protective mantle of this unique organization, of which we are a proud member and a staunch supporter.


